                   Case 1:20-cv-05958 Document 4 Filed 07/31/20 Page 1 of 1                               Print Form

      UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK


        KNIGHT FIRST AMENDMENT INSTITUTE AT                  Plaintiff,
        COLUMBIA UNIVERSITY; MEGAN ACKERMAN;
        ELLEN BRODSKY; DARRAGH BURGESS;
        DONALD MOYNIHAN; and ELIZABETH WEST                                   Case No.
                               -v-
                                                                                    Rule 7.1 Statement
         DONALD J. TRUMP, President of the United States;
         and DANIEL SCAVINO, Assistant to the President
         and Deputy Chief of Staff for Communications     Defendant.




                      Pursuant to Federal Rule of Civil Procedure 7.1 [formerly Local
     General Rule 1.9] and to enable District Judges and Magistrate Judges of the Court
     to evaluate possible disqualification or recusal, the undersigned counsel for
      Knight First Amendment Institute at Columbia University (a private non-governmental party)

     certifies that the following are corporate parents, affiliates and/or subsidiaries of
     said party, which are publicly held.
      The Knight First Amendment Institute has no parent companies, subsidiaries, or affiliates which have
      any outstanding securities in the hands of the public. The Knight Institute is a non-profit, non-partisan
      organization governed by a nine-member board of directors, five of whom are associated with Columbia
      University.




              July 31, 2020
     Date:
                                                                  Signature of Attorney

                                                                                           KF-2535
                                                                  Attorney Bar Code:




Form Rule7_1.pdf SDNY Web 10/2007
